TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 6, 2015



                                      NO. 03-12-00535-CV


    Tommy Adkisson, Individually, and Officially on Behalf of Bexar County, Texas, as
                     County Commissioner Precinct 4, Appellant

                                                 v.

     Ken Paxton, Attorney General of Texas; and Hearst Newspapers, LLC, Appellees




       APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND GOODWIN
  MODIFIED AND, AS MODIFIED, AFFIRMED ON MOTION FOR REHEARING --
                    OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on August 6, 2012. The Court’s

opinion and judgment dated June 13, 2014, are withdrawn. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the trial court’s judgment

determining that the requested information that is the subject of this suit is public information

and that attorneys’ fees should be awarded to the Attorney General and Hearst. However,

because the trial court’s judgment did not clearly state who is liable for attorneys’ fees, the Court

modifies the trial court’s judgment to reflect that only Bexar County as represented by the

Commissioner in his official capacity is liable for the attorneys’ fees awarded to the Attorney
General and Hearst. As modified, the Court affirms the trial court’s judgment. Bexar County

shall pay all costs relating to this appeal, both in this Court and the court below.